Citation Nr: 1634437	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction in the rating from 60 percent to 10 percent for service-connected coronary artery disease, effective November 1, 2012, was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971 and from July 1983 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reduced the evaluation of the Veteran's coronary artery disease from 60 percent to 10 percent, effective November 1, 2012.  Thereafter, the Veteran perfected an appeal as to the propriety of the reduction.

The Board notes that additional evidence, to include VA treatment records, was associated with the file after the issuance of the April 2014 statement of the case.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  However, as such show findings consistent with a 10 percent rating for coronary artery disease, they are duplicative of the evidence previously considered by the AOJ and, therefore, there is no prejudice to the Veteran in proceeding with a decision at this time.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In a January 2009 rating decision, service connection for coronary artery disease was granted and an initial 60 percent rating was assigned, effective December 13, 2007.

2.  In an April 2012 rating decision, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected coronary artery disease from 60 percent to 10 percent, as well as a 60 day period for the submission of evidence and the right to request a predetermination hearing within 30 days.  

3.  In an August 2012 rating decision, the RO effectuated the reduction of the disability rating for the Veteran's service-connected coronary artery disease from 60 percent to 10 percent, effective November 1, 2012.

4.  At the time of the reduction, the 60 percent rating for service-connected coronary artery disease was in effect for less than five years.

5.  The evidence at the time of the reduction demonstrated that the Veteran's coronary artery disease had materially improved, to include improvement in the ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the rating from 60 percent to 10 percent for service-connected coronary artery disease, effective November 1, 2012, was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1-4.14, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

Further, there are specific particularized notice requirements that apply in cases where the issue is a reduction in rating.  These procedural safeguards afforded to the claimant are set forth under 38 C.F.R. § 3.105(e), are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The Board concludes that the procedural requirements for reduction have been satisfied in this case.  By way of procedural history, in a January 2009 rating decision, the RO granted service connection for coronary artery disease and assigned an initial rating of 60 percent, effective December 13, 2007.  In an April 2012 rating decision, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected coronary artery disease from 60 percent to 10 percent.  The Veteran and his representative were notified of that proposal by a letter dated in April 2012, which included information on their right to request a hearing, and informing the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The Veteran responded with his disagreement to the proposed reduction, but did not submit additional evidence or request a hearing.  

Thereafter, in an August 2012 rating decision, the RO effectuated the reduction of the disability rating for the Veteran's service-connected coronary artery disease from 60 percent to 10 percent, effective November 1, 2012.  The Veteran was advised of such reduction in a letter the same month.  As such, the proper procedures were followed.  

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records, private treatment records, and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.  VA also provided an examination in October 2011, which was the basis for reducing the Veteran's rating.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate to evaluate the Veteran's service-connected coronary artery disease at the time of the reduction as it includes an interview with the Veteran, a review of the record, and an appropriate examination, addressing the relevant rating criteria. 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

By way of background, in a January 2009 rating decision, service connection for coronary artery disease was granted and an initial 60 percent rating was assigned, effective December 13, 2007.  In an April 2012 rating decision, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected coronary artery disease from 60 percent to 10 percent.  In an August 2012 rating decision, the RO effectuated the reduction of the disability rating for the Veteran's service-connected coronary artery disease from 60 percent to 10 percent, effective November 1, 2012.  The Veteran subsequently appealed with respect to the propriety of the reduction.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

When a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating. 

In the instant case, the 60 percent rating was in place less than five years at the time of the reduction as such had been awarded as of December 13, 2007.  Therefore, evidence of improvement from reexamination is sufficient for the reduction.  See 38 C.F.R. § 3.344(c).  

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Following a review of the evidence, the Board finds that the reduction in the rating for coronary artery disease from 60 percent to 10 percent, effective November 1, 2012, was proper.  See 38 C.F.R. § 3.344. 

In this regard, the Veteran's service-connected coronary artery disease is evaluated pursuant to Diagnostic Code (DC) 7005.  Under 38 C.F.R. § 4.104, DC 7005, arteriosclerotic heart disease characterized by a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; requires continuous medication, warrants a 10 percent rating.  Arteriosclerotic heart disease characterized by a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, warrants a 30 percent rating.  Arteriosclerotic heart disease characterized by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, warrants a 60 percent rating.  Arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, warrants a 100 percent rating.

The RO assigned the initial 60 percent rating for the Veteran's coronary artery disease based on a September 2008 stress echo test, which showed left ventricular ejection fraction (LVEF) of 50 percent and a METs level of 11.9.  The Veteran reported shortness of breath but no chest discomfort.  Also of record at the time of the rating decision were September 2008 and November 2008 VA examinations.

During the September 2008 VA examination, the Veteran was diagnosed with coronary artery disease, to include myocardial infarction.  The VA examiner noted the Veteran had a heart catheterization and a cardiac stent placed in 2007, and was currently in stable condition.  The Veteran was also noted to be on medications.  The Veteran reported fatigue, dizziness, and dyspnea.  The VA examiner concluded the Veteran's heart condition is secondary to his service-connected disabilities.  

In November 2008, the Veteran was reexamined by VA.  However, this examination focused on the etiology of the diagnosed coronary artery disease as opposed to commenting on the severity of the disability.  

Therefore, based on the LVEF finding of 50 percent as noted in the September 2008 stress echo test, the RO assigned the Veteran a 60 percent rating for coronary artery disease, effective December 13, 2007.  

Thereafter, a January 2010 cardiac catheterization and angiography report showed a LVEF of 55 percent.  There was no other relevant information in the medical record.  

Finally, an October 2011 VA examination was conducted to specifically determine the severity of the Veteran's coronary artery disease.  At the outset, the VA examiner noted the need for continuous medication for such service-connected disability.  There was also noted to be a history of percutaneous coronary intervention in 2007 and 2010 as well as a myocardial infarction in 2007.  There was no history of coronary bypass surgery, a heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  The examiner found no congestive heart failure.  Upon cardiac functional assessment testing, the examiner noted that a diagnostic exercise test was conducted in September 2008, at which time the Veteran was noted to have a METs level of 11.9.  At the October 2011 VA examination, the examiner conducted an interview-based METs evaluation and determined that he had a METs level of 7-10, at such time the Veteran reported symptoms of dyspnea and angina.  There was no fatigue, dizziness, or syncope reported.  The examiner further found that the September 2008 stress echo and the January 2010 EKG and cardiac catheterization revealed no cardiac hypertrophy or dilation, and an LVEF of 55 percent.

Based on the foregoing findings, the RO proposed to reduce the Veteran's rating for his coronary artery disease from 60 percent to 10 percent in the April 2012 rating decision.  While the Veteran argued against the reduction, alleging that his heart condition required numerous medications and physical therapy, and had not improved, such reduction was effectuated in the August 2012 rating decision as of November 1, 2012.  

Thereafter, the Veteran appealed with regard to the propriety of the reduction and alleged that he needed the additional compensation in order to pay for his treatment for his heart disease and diabetes.  In support of his appeal, he submitted a September 2012 letter from his physician in which it was noted that he was followed for coronary vessel disease, hypertension, and diabetes mellitus.  He further indicated that it was imperative that the Veteran remain on his cardiac and diabetic medications and continue in the cardiac rehabilitation program to optimize his health.

Subsequent VA treatment records show that the Veteran is participates in cardiac rehabilitation therapy several times a week.  Importantly, he has also repeatedly denied suffering from dyspnea, chest pain, fatigue, angina, and weakness.  Most recently, the Veteran was scheduled for an echocardiogram in December 2013.  At that time, the VA physician noted a LVEF of 60 to 65 percent, which shows continued improvement since the October 2011 VA examination.  

Based on the foregoing, the Board concludes that the RO's reduction in rating from 60 to 10 percent for coronary artery disease was proper as the evidence at the time of the reduction demonstrated that the Veteran's coronary artery disease had materially improved, to include improvement in the ability to function under the ordinary conditions of life and work.  In this regard, the September 2008 stress echo, January 2010 EKG and cardiac catheterization, and October 2011 VA examination reflect that the Veteran's coronary artery disease had improved and was manifested by the need for continuous medication and METs of 7-10.  Absent evidence of congestive heart failure, cardiac hypertrophy or dilation, an LVEF of 50 percent or less, or METs less than 7, a rating in excess of 10 percent is not warranted.  Furthermore, evidence received subsequent to the reduction likewise shows that such improvement has been maintained.  

In reaching such decision, the Board has considered the Veteran's and his representative's arguments that he needs the additional compensation benefits to pay for his medication and therapy for his service-connected disabilities.  While the Board does not doubt the expensive nature of such treatment, they are not factors to be considered in addressing the propriety of a rating reduction.  Furthermore, the Veteran's need for continuous medication for his coronary artery disease is specifically contemplated in the 10 percent rating under DC 7005.

For the reasons set forth above, the Board finds that the reduction in the rating from 60 percent to 10 percent for service-connected coronary artery disease, effective November 1, 2012, was proper.  Accordingly, the preponderance of the evidence is against the restoration of the 60 percent rating for coronary artery disease.


ORDER

The reduction in the rating from 60 percent to 10 percent for service-connected coronary artery disease, effective November 1, 2012, was proper; the appeal is denied.   



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


